In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

******************** *
ETTA B. McINTOSH,         *
                          *                        No. 16-029V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: August 11, 2017
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        transverse myelitis (“TM”).
                          *
              Respondent. *
******************** *

Diana L. Stadelnikas, Maglio Christopher and Toale, PA, Sarasota, FL, for
Petitioner;
Adriana R. Teitel, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On August 10, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Etta B. McIntosh on January 7, 2016. In her
petition, petitioner alleged that the influenza (“flu”) vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on October 28, 2013, caused her to sustain a vaccine-related injury
diagnosed as transverse myelitis. Petitioner further alleges that she suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on her
behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that petitioner’s alleged transverse myelitis and its
residual effects were caused-in-fact by the flu vaccine. Respondent further denies
that the flu vaccine caused petitioner any other injury or her current condition.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $l,596.68, representing compensation for full
          satisfaction of the State of Alabama Medicaid lien, in the form of a
          check payable jointly to petitioner and Alabama Medicaid Agency.
          Petitioner agrees to endorse this payment to Alabama Medicaid
          Agency, and forward the payment to:

                              HMS
                              Attention: AL Medicaid Subrogation Unit
                              2000 Interstate Park Drive, Suite 401
                              Montgomery, AL 36109

       b. A lump sum payment of $l00,000.00 in the form of a check payable to
          petitioner, Etta B. McIntosh.

       This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a). In the absence of a motion for review
filed pursuant to RCFC, Appendix B, the clerk is directed to enter judgment in case
16-029V according to this decision and the attached stipulation. 2


       IT IS SO ORDERED.

                                                     S/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2